


EXHIBIT 3.1
















ASSET PURCHASE AGREEMENT







by and among







ORBIT OIL, INC.,

as Seller







and







INTEGRATED ENERGY SOLUTIONS, INC.,

as Parent




and




AP LUBES, INC.

as Buyer
















November 20, 2014














--------------------------------------------------------------------------------







ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is dated as of November 20,
2014, by and among ORBIT OIL, INC., an Indiana corporation (“Seller”),
AMERLITIHIUM CORP., a Nevada corporation (“Parent”), AP LUBES, INC., a Delaware
corporation and wholly-owned subsidiary of Parent (“Buyer”).  Buyer, Seller and
Parent are sometimes each referred to separately as a “Party” and collectively
herein as the “Parties.”

W I T N E S S E T H:

WHEREAS, Seller is engaged solely in the business of refining and bottling oil
(the “Business”);

WHEREAS, Seller wishes to sell to Buyer, and Buyer wishes to purchase and assume
from Seller, certain assets with respect to the Business on the terms and
subject to the conditions set forth in this Agreement;

NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties agree as follows.

ARTICLE 1

DEFINITIONS

For purposes of this Agreement, the following terms have the meanings assigned
to them in this Article 1:

“Acquired Assets” means all the following assets of the Business:

(a)

the Client List, which is set forth on Exhibit A attached hereto, along with all
rights, benefits and privileges arising thereunder or with respect thereto;

(b)

the equipment and other tangible personal property (such as furniture) which is
set forth in Section 3.14 of the Disclosure Schedule;

(c)

all Inventory relating to or used in connection with the Business; and

(d)

all books, records, files, correspondence and other documents relating to the
aforementioned assets.

“Adverse Consequences” means all actions, suits, proceedings, hearings,
investigations, charges, complaints, claims, demands, injunctions, judgments,
orders, decrees, rulings, damages, dues, penalties, fines, costs, reasonable
amounts paid in settlement, liabilities, obligations, taxes, liens, losses,
expenses, and fees, including court costs and reasonable attorneys’ fees and
expenses.











--------------------------------------------------------------------------------







“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, such Person.  The term “control” (including,
with its correlative meanings, “controlled by” and “under common control with”)
means possession, directly or indirectly, of the power to direct or cause the
direction of management or policies (whether through ownership of securities or
partnership or other equity interests, by contract or otherwise).

“Agreement” has the meaning set forth in the preface above.

“Applicable Law” means any constitutional provision, statute or ordinance,
whether foreign, federal, state or local, applicable in the United States or any
other nation, including any other law, rule, regulation, judgment, injunction,
order, executive order, ruling, assessment, writ, decree or interpretation
thereof of any Governmental Entity, or any common law.

“Business” has the meaning set forth in the first recital above.

“Business Day” means any day other than a day that is a Saturday, Sunday or
legal holiday in New York, New York.

“Buyer” has the meaning set forth in the preface above.

“Client List” means all lists, spreadsheets, worksheets and tables of any type
or form identifying each and every client of Seller since inception of the
Business (including those engagements where no writing may exist)  which are
listed on Exhibit A attached hereto.  

“Closing” has the meaning set forth in Section 2.04 below.

“Closing Date” has the meaning set forth in Section 2.04 below.

“Code” means the Internal Revenue Code of 1986, as amended.

 “Disclosure Schedule” has the meaning set forth in Article 3 below.

 “Environmental Law” means a legal rule pertaining to land use, air, soil,
surface water, groundwater (including the protection, cleanup, removal,
remediation or damage thereof), public or employee health or safety or any other
environmental matter, including, without limitation, the following laws as the
same have been amended from time to time: (i) Clean Air Act (42 U.S.C. § 7401,
et seq.); (ii) Clean Water Act (33 U.S.C. § 1251, et seq.); (iii) Resource
Conservation and Recovery Act (42 U.S.C. § 6901, et seq.); (iv) Comprehensive
Environmental Response, Compensation and Liability Act (42 U.S.C. § 9601, et
seq.); (v) Safe Drinking Water Act (42 U.S.C. § 300f, et seq.); (vi) Toxic
Substances Control Act (15 U.S.C. § 2601, et seq.); (vii) Rivers and Harbors Act
(33 U.S.C. § 401, et seq.); (viii) Occupational Safety and Health Act (29 U.S.C.
§ 651, et seq.); together with all other legal rules regulating emissions,
discharges, releases or threatened releases of any hazardous substance into
ambient air, land, surface water, groundwater, personal property or structures,
or otherwise regulating the manufacture, processing, distribution, use,
treatment, storage, disposal, transport, discharge or handling of any hazardous
substance.





2




--------------------------------------------------------------------------------







 “Excluded Assets” means all other assets, properties, rights and claims (other
than the Acquired Assets) of Seller of any nature whatsoever and wherever
situated.

“Financial Statements” has the meaning set forth in Section 3.06 below.

“GAAP” means United States generally accepted accounting principles as in effect
from time to time.

“Governmental Entity” shall mean any government (including any United States of
foreign federal, state, provincial, cantonal, municipal or county government),
any political subdivision thereof and any governmental, administrative,
ministerial, regulatory, central bank, self-regulatory, quasi-governmental,
taxing, executive, or legislative department, commission, body, agency,
authority or instrumentality of any thereof.

 “Indemnified Party” has the meaning set forth in Section 7.03 below.

“Indemnifying Party” has the meaning set forth in Section 7.03 below.

 “Inventory” shall mean any and all of the finished inventory, raw goods and
works-in-progress related to or used in connection with the Business.

“Judicial Authority” shall mean any court, arbitrator, special master, receiver,
tribunal or similar body of any kind.

“Knowledge” means actual knowledge of a Person after due inquiry.

 “Material Adverse Effect” means (i) with respect to Seller, a material adverse
effect on (A) the Acquired Assets, (B) the results of operations, financial
condition or prospects of the Business, (C) the ability of Seller to perform its
obligations under this Agreement, or (D) the validity or enforceability of this
Agreement, and (ii) with respect to Buyer, a material adverse effect on (A) the
ability of Buyer to perform its obligations under this Agreement, or (B) the
validity or enforceability of this Agreement.

“Most Recent Fiscal Month End” has the meaning set forth in Section 3.06 below.

“Notice of Claim” has the meaning set forth in Section 7.03.

“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice (including with respect to quantity and
frequency).

“Parent” has the meaning set forth in the preface above.

“Party” has the meaning set forth in the preface above.

 “Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, or a governmental entity (or any department,
agency, or political subdivision thereof).





3




--------------------------------------------------------------------------------







 “Proceeding” shall mean any action, suit, counter-claim, arbitration,
mediation, litigation, inquiry, hearing, investigation or other proceeding of
any kind involving any Governmental Entity, any Judicial Authority or any other
Person.

“Purchase Price” has the meaning set forth in Section 2.03 below.

“Required Consent” means, with respect to the Acquired Assets, the consent,
approval, permission, amendment or waiver by a party or parties thereto that is
required in order to effect the transfer to, and assumption by, Buyer of such
Acquired Assets.

“Security Interest” means any mortgage, pledge, lien, encumbrance, charge, or
other security interest, other than (a) mechanic’s, materialmen’s, and similar
liens, (b) liens for Taxes not yet due and payable or for Taxes that the
taxpayer is contesting in good faith through appropriate proceedings, (c)
purchase money liens and liens securing rental payments under capital lease
arrangements, and (d) other liens arising in the Ordinary Course of Business and
not incurred in connection with the borrowing of money.

“Seller” has the meaning set forth in the preface above.

“Taxes” means (A) all income taxes (including any tax on or based upon net
income, gross income, income as specially defined, earnings, profits or selected
items of income, earnings or profits) and all gross receipts, sales, use, ad
valorem, transfer, franchise, license, withholding, payroll, employment, excise,
severance, stamp, occupation, premium, property or windfall profits taxes,
alternative or add-on minimum taxes, customs duties and other taxes of any kind
whatsoever, together with all interest and penalties, additions to tax and other
additional amounts imposed by any Governmental Entity on such entity, and (B)
any liability for the payment of any amount of the type described in the
immediately preceding clause (A) as a result of being a “transferee” (within the
meaning of Section 6901 of the Code or any other applicable law) of another
entity, a member of an affiliated or combined group, a contract or otherwise.

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule,
exhibit or attachment thereto.

“Third Party Claim” has the meaning set forth in Section 7.03 below.




ARTICLE 2

BASIC TRANSACTION

Section 2.01

Purchase and Sale of Assets.  On and subject to the terms and conditions of this
Agreement, Buyer agrees to purchase from Seller, and Seller agrees to sell,
transfer, convey, and deliver to Buyer, free and clear of any Encumbrances other
than Permitted Encumbrances, all of the Acquired Assets at the Closing in
consideration of the Purchase Price as specified below in Section 2.03.





4




--------------------------------------------------------------------------------







Section 2.02

Non-Assumption of Liabilities.  It is understood and agreed between the Parties
that the Parent and/or the Buyer are not assuming and will not be liable for any
of the liabilities, debts, or obligations of the Seller arising out of the
ownership or operation of the Seller prior to and including the Closing Date.

Section 2.03

Purchase Price.  Within 20 days of Closing, Parent, on behalf of Buyer, shall
issue to the Seller that certain number of shares (the “Payment Shares”) of
Series B Preferred Stock of the Parent, par value $0.001 per share, designated
in accordance with the Certificate of Designations, Rights and Preferences,
substantially in the form attached hereto as Exhibit B, that is equal to five
(5%) percent of the total number of shares of Series B Preferred Stock that the
Parent is authorized to issue.  Further, upon Closing, Parent shall issue to
Seller a 24-month note in the original principal amount of $50,000, which shall
be substantially in the form attached hereto as Exhibit C.  In addition,
following the Closing, upon the Parent’s entering into a credit facility
pursuant to which at least $700,000 is funded to the Parent, the Parent shall
pay to Seller $50,000 (the “Cash Payment” together with the Payment Shares,
collectively, the “Purchase Price”).  

Section 2.04

Closing.  The Closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place at such date and time that the Parties may mutually
agree.  The date on which the Closing occurs is referred to herein as the
(“Closing Date”) and the Closing shall be deemed effective as of 12:00 p.m. New
York time on the Closing Date.

Section 2.05

Deliveries at the Closing.  At the Closing, (i) Seller will deliver to Buyer the
various certificates, instruments, and documents referred to in Section 6.01
below; (ii) Buyer will deliver to Seller the various certificates, instruments,
and documents referred to in Section 6.02 below; (iii) Seller will execute,
acknowledge (if appropriate), and deliver to Buyer (A) a bill of sale in the
form attached hereto as Exhibit D, and (B) such other instruments of sale,
transfer, conveyance and assignment as Buyer and its counsel reasonably may
request; (iv) Buyer will execute, acknowledge (if appropriate), and deliver to
Seller such instruments of assumption as Seller and its counsel reasonably may
request; (v) the Parties shall make payments and deliveries in accordance with
Section 2.03 herein. Buyer will provide the cash payment as described in Section
2.03, supra, as three distinct payments: (i) $100,000 at the Closing; (i) 50% of
the remaining cash payment on the one-year anniversary of the Closing; and (iii)
the remaining 50% of the cash payment on the second-year anniversary of the
Closing.

Section 2.06

Allocation.  The Parties agree to, prior to Closing, allocate the Purchase Price
(and all other capitalizable costs) among the Acquired Assets for all purposes
(including financial accounting and tax purposes) in accordance with Section
2.03 herein, and the Parties shall make all necessary filings (including those
under Section 1060 of the Code) in accordance with such allocation.

Section 2.07

Transfer and Maintenance of Books and Records.

(a)

Upon request from Buyer to Seller, Buyer shall be granted access to the books
and records of Seller within twenty four (24) hours solely for audit purposes.
 Seller shall transfer to Buyer at Closing all of the Acquired Assets, including
without limitation (i)  the





5




--------------------------------------------------------------------------------







Client Lists, (ii)  all tangible personal property, (iii) the Inventory, and
(vi) all other books and records.  Seller shall use its best efforts to deliver
to Buyer, in such locations as designated by Buyer, actual possession of all
books and records, including the Client Lists, as soon as possible after
Closing, but in no event later than ten (10) Business Days after the Closing
Date, and Seller shall be responsible for all books and records until delivery
thereof to Buyer. Any Acquired Assets, including any Client Lists, held by
Seller after the Closing shall be held by Seller as agent for Buyer pursuant to
this Agreement.   In addition, Seller shall within five (5) Business Days of
receipt forward to Buyer all notices, correspondence and other documents
received from customers, lenders, vendors or other similar Persons, which
documents relate to the Acquired Assets and are received by Seller after the
Closing.

(b)

Any books and records relating to the Acquired Assets held by either Seller or
Buyer after Closing shall be maintained in accordance with (and for the period
provided in) that party's record keeping policies and procedures. Throughout
that period, the party holding any such books and records shall comply with the
reasonable request of the other party to provide copies of specified documents.
 The requesting party shall give reasonable notice of any such request.  Without
limiting the foregoing, neither party will destroy any books or records relating
to the Acquired Assets before the fifth (5th) anniversary of the Closing without
first providing sixty (60) days written notice to the other party.  Subject to
any obligation to keep the records confidential, the party receiving the notice
shall be permitted to inspect any such records and to take possession of them,
provided that it shall reimburse the party providing the notice for any
reasonable, out-of pocket expense incurred in that regard.  Notwithstanding
anything to the contrary contained herein, the obligations set forth in this
Section shall survive the Closing.

Section 2.08

Power of Attorney.   Effective upon the Closing Date and thereafter until the
first anniversary of the Closing Date, Seller hereby irrevocably names,
constitutes and appoints Buyer and its representatives, its duly authorized
attorney and agent with full power and authority to endorse in Seller's name,
any checks relating to the Acquired Assets, to effect the transfer of the
Acquired Assets and Assumed Liabilities to Buyer, to obtain any consents and to
take such actions as are reasonably necessary to effect the transactions
contemplated by the this Agreement.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller represents and warrants, to Buyer that the statements contained in this
Article 3 are correct and complete as of the date hereof and as of the Closing
Date, except as set forth in the disclosure schedule accompanying this Agreement
or any amendments (or deemed amendments thereto) (the “Disclosure Schedule”).
The Disclosure Schedule will be arranged in sections corresponding to the
lettered and numbered sections contained in this Article 3.

Section 3.01

Organization of Seller .  Seller is a corporation duly organized, validly
existing, and in good standing under the laws of the jurisdiction of
organization and is duly qualified to conduct business and is in good standing
in each jurisdiction in which the nature of Seller’s business or the ownership
or leasing of its properties requires such





6




--------------------------------------------------------------------------------







qualifications.  Section 3.01 of the Disclosure Schedule sets forth each
jurisdiction in which Seller does business and each jurisdiction in which Seller
is authorized to do business.  Seller has all requisite corporate power and
authority to carry on the businesses in which it is engaged, to carry on the
Business proposed to be conducted by the Buyer and to own and use the properties
owned and used by it.  Seller has delivered to Buyer correct and complete copies
of Seller’s organizational documents and operating agreement (as amended to
date). The minute books (containing the records of meetings of the shareholders,
the board of directors, and any committees of the board of directors), the unit
certificate books, and the unit record books for Seller (copies of which have
been delivered to Buyer) are correct and complete.  Seller is not in default
under or in violation of any provision of its organizational documents or
operating agreement.

Section 3.02

Authorization of Transaction; Enforceability.  Seller has the power and
authority necessary to execute and deliver this Agreement and to perform its
obligations hereunder.  The execution and delivery of this Agreement has been
duly authorized by all necessary corporate, shareholder, member or other action
by Seller.  This Agreement has been duly executed and delivered by Seller.  This
Agreement constitutes the valid and legally binding obligations of Seller,
enforceable in accordance with its terms and conditions, except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors' rights generally, and (ii) general principles of equity (regardless
of whether such enforceability is considered in a proceeding in equity or law).

Section 3.03

Noncontravention.  Neither the execution and the delivery of this Agreement
(including the documents referred to in Section 2.07 above), nor the
consummation of the transactions contemplated hereby, will (i) violate any
constitution, statute, regulation, rule, injunction, judgment, order, decree,
ruling, charge, or other restriction of any government, Governmental Entity, or
court to which Seller is subject or any provision of the operating agreement or
other organizational documents of Seller, or (ii) conflict with, result in a
breach of, constitute a default under, result in the acceleration of, create in
any party the right to accelerate, terminate, modify, or cancel, or require any
notice under, any agreement, contract, lease, license, instrument, or other
arrangement to which Seller is a party or by which it is bound or to which any
of the Acquired Assets is subject (or result in the imposition of any Security
Interest upon any of the Acquired Assets).  There are no notices, filings,
authorizations, consents, or approvals of any Person or any Governmental Entity
needed in order for Seller to enter into or perform its obligations under this
Agreement.

Section 3.04

Brokers’ Fees.  Seller has no liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which Buyer could become liable or obligated.

Section 3.05

Client Lists.  Exhibit A attached hereto contains a complete and correct list of
each client, as amended, including the date of the Client Lists and each
amendment thereto.  The Client List is a true, accurate, and complete listing of
all clients of the Seller, including former clients, since inception of the
Business and there are no material disputes or threatened disputes with any
Person listed on the Client List.





7




--------------------------------------------------------------------------------







Section 3.06

Financial Statements.  The following financial statements of Seller
(collectively, the “Financial Statements”) were prepared in accordance with
GAAP, are true and correct in all material respects as of the respective dates
thereof and for the periods referred to therein and are consistent with the
books and records of Seller, which books and records are complete, accurate and
auditable: (i) unaudited balance sheets, income statements and statements of
cash flows as of and for the fiscal years ended December 31, 2011, December 31,
2012 and December 31, 2013 for Seller; and (ii) unaudited balance sheets, income
statements and statements of cash flows  as of and for the month ended October
31, 2014 (the “Most Recent Fiscal Month End”).

Section 3.07

Events Subsequent to Letter of Intent.  Since the Seller and Buyer entered into
that certain letter of intent (the “Letter of Intent”), there has occurred no
event or development which, individually or in the aggregate, has had, or could
reasonably be expected to have in the future, a Material Adverse Effect.  

Section 3.08

Legal Compliance.  The Business is in compliance with all applicable laws
(including rules, regulations, codes, plans, injunctions, judgments, orders,
decrees, rulings, and charges thereunder) of all Governmental Entities, except
where the failure to comply could not reasonably be expected to have a Material
Adverse Effect.

Section 3.09

Tax Matters.  Seller has filed all Tax Returns that it was required to file with
respect to itself and the Business, and has paid all Taxes owing, except (i)
where the failure to file Tax Returns or to pay Taxes could not reasonably be
expected to have a Material Adverse Effect, or (ii) where the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which Seller has established
adequate reserves in accordance with GAAP.

Section 3.10

Litigation.  (a)  Seller is not (i) subject to any outstanding injunction,
judgment, order, decree, ruling, or charge, or (ii) a party to or threatened to
be made a party to any Proceeding.  

(b)

Seller is not subject to any Proceeding relating to the Business that could
reasonably have a Material Adverse Effect on the Acquired Assets or is
reasonably likely to affect the legality, validity or enforceability of this
Agreement or any of the transactions contemplated hereby.

Section 3.11

Undisclosed Liabilities.  Except as reflected in the Most Recent Fiscal Month
End balance sheet or incurred since the date thereof in the Ordinary Course of
Business, Seller has no material liability (whether known or unknown, whether
absolute or contingent, whether liquidated or unliquidated and whether due or to
become due) and, to the Knowledge of Seller, there is no basis for any present
or future Proceeding against the Seller giving rise to any liability.

Section 3.12

Books and Records.  The minute books and other similar records of Seller contain
complete and accurate records of all actions taken at any meetings of Seller’s
shareholders, board of directors or any committee thereof and of all written
consents executed in lieu of the holding of any such meeting.  The books and
records of Seller, as





8




--------------------------------------------------------------------------------







previously made available to Buyer, accurately reflect the assets, liabilities,
business, financial condition and results of operations of Seller and have been
maintained in accordance with good business and bookkeeping practices.

Section 3.13

Inventory.  Section 3.13 of the Disclosure Schedule accurately and completely
describes all of Seller’s inventory as of the Closing Date (“Inventory”).

Section 3.14

Title to Tangible Personal Property.  Section 3.14 of the Disclosure Schedule
lists the material tangible personal property of the Business which is used
regularly in the Business.  Except as set forth in Section 3.14 of the
Disclosure Schedule, Seller has good title to, or a valid leasehold interest in,
such tangible assets free of any Security Interests.  All personal tangible
property of the Business is freely assignable by Seller to Buyer.

Section 3.15

Environmental Matters.  The present and former activities of Seller comply with
all applicable Environmental Laws and Seller is not in violation and has never
been in violation of any Environmental Laws.

Section 3.16

Disclosure.  No (i) representation or warranty by Seller contained in this
Agreement or any certificate, or (ii) statement contained in the Disclosure
Schedule delivered to Buyer by or on behalf of Seller pursuant to this
Agreement, contains or will contain any untrue statement of a material fact or
omits or will omit to state any material fact necessary, in light of the
circumstances under which it was or will be made, in order to make the
statements herein or therein not misleading.

Section 3.17

Acquisition of the Payment Shares for Investment.    

(a)

The Payment Shares proposed to be acquired by the Seller hereunder will be
acquired for investment for Seller’s own account and not as a nominee or agent,
and not with a view to the resale or distribution of any part thereof, and the
Seller has no present intention of selling, granting any participation in or
otherwise distributing the Payment Shares, except in compliance with applicable
securities laws.  The Seller further represents that it does not have any
contract, undertaking, agreement or arrangement with any Person to sell,
transfer or grant participation to such Person with respect to the Payment
Shares.  For purposes of this Agreement, “Person” means any individual,
partnership, corporation, association, joint stock company, trust, joint
venture, unincorporated organization or governmental entity (or any department,
agency or political subdivision thereof) or other entity.




(b)

The Seller (i) can bear the economic risk of their investment and (ii) possesses
such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of its investment in Integrated
Energy and its securities.




(c)

The Seller understands that the Payment Shares are not registered under the
Securities Act and that the issuance hereof to the Seller is intended to be
exempt from registration under the Securities Act pursuant to Regulation D
promulgated thereunder (“Regulation D”).  The Seller is an “accredited
investor,” as such term is defined in Rule 501 of Regulation D or, if not an
accredited investor, otherwise meets the suitability requirements of





9




--------------------------------------------------------------------------------







Regulation D and Section 4(a)(2) of the Securities Act (“Section 4(a)(2)”).  The
certificate representing the shares of common stock underlying the Payment
Shares when issued to the Seller shall be endorsed with the following legends,
in addition to any other legend required to be placed thereon by applicable
Securities Laws (as defined herein):




“THIS SECURITY HAS BEEN ACQUIRED FOR INVESTMENT AND HAS NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“SECURITIES ACT”), OR APPLICABLE
STATE SECURITIES OR “BLUE SKY” LAWS.”




“TRANSFER OF THESE SECURITIES IS PROHIBITED UNLESS A REGISTRATION STATEMENT
UNDER THE SECURITIES ACT WITH RESPECT TO SUCH SECURITY SHALL THEN BE IN EFFECT
AND SUCH TRANSFER HAS BEEN QUALIFIED UNDER ALL APPLICABLE STATE SECURITIES OR
“BLUE SKY” LAWS, OR AN EXEMPTION THEREFROM SHALL BE AVAILABLE UNDER THE ACT AND
SUCH LAWS.”




(d)

The Seller acknowledges that neither the Securities and Exchange Commission (the
“SEC”), nor the securities regulatory body of any state or other jurisdiction,
has received, considered or passed upon the accuracy or adequacy of the
information and representations made in this Agreement;




(e)

The Seller acknowledges that it has carefully reviewed such information as it
has deemed necessary to evaluate an investment in Integrated Energy and its
securities.  To the full satisfaction of the Seller, it has been furnished all
materials that it has requested relating to Integrated Energy and the issuance
of the Payment Shares hereunder.  Notwithstanding the foregoing, nothing herein
shall derogate from or otherwise modify the representations and warranties of
Integrated Energy set forth in this Agreement, on which the Seller has relied in
selling the Acquiring Assets;




(f)

The Seller understands that the Payment Shares and the underlying common stock
may not be sold, transferred, or otherwise disposed of without registration
under the Securities Act or an exemption therefrom, and that in the absence of
an effective registration statement covering the Payment Shares or the
underlying common stock or any available exemption from registration under the
Securities Act, the Payment Shares or the underlying common stock may have to be
held indefinitely and the Seller further acknowledges that the Payment Shares
and the underlying common stock may not be sold pursuant to Rule 144 promulgated
under the Securities Act unless all of the conditions of Rule 144 are satisfied,
including, without limitation, Integrated Energy compliance with the reporting
requirements under the Exchange Act.








10




--------------------------------------------------------------------------------







ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF BUYER AND PARENT.

Buyer and Parent represent and warrant to Seller that the statements contained
in this Article 4 are correct and complete as of the Closing Date.

Section 4.01

Organization of Buyer and Parent.  Buyer is a Delaware corporation duly
incorporated, validly existing, and in good standing under the laws of the
jurisdiction of its incorporation.  Parent is a Nevada corporation duly
incorporated, validly existing, and in good standing under the laws of the
jurisdiction of its incorporation.

Section 4.02

Authorization of Transaction.  Buyer and Parent have full power and authority to
execute and deliver this Agreement and to perform its obligations hereunder and
thereunder.  The execution and delivery of this Agreement has been duly
authorized by all necessary action by Buyer and Parent.  This Agreement has been
duly executed and delivered by Buyer and Parent.  This Agreement constitutes the
valid and legally binding obligation of Buyer and Parent, enforceable in
accordance with its terms and conditions, except as such enforceability may be
limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally, and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or law).

Section 4.03

Noncontravention.  Neither the execution and the delivery of this Agreement
(including the documents referred to in Section 2.07 above), nor the
consummation of the transactions contemplated hereby and thereby, will (i)
violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which Buyer or Parent is subject or any
provision of the organizational documents of Buyer or Parent or (ii) conflict
with, result in a breach of, constitute a default under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify,
or cancel, or require any notice under, any agreement, contract, lease, license,
instrument, or other arrangement to which Buyer or Parent is a party or by which
it is bound or to which any of its assets is subject. Neither Buyer nor Parent
 needs to give any notice to, make any filing with, or obtain any authorization,
consent, or approval of any government or governmental agency in order to enter
into or perform its obligations under this Agreement.

Section 4.04

Brokers’ Fees.  Buyer and Parent have no liability or obligation to pay any fees
or commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which Seller could become liable or
obligated.

Section 4.05

No Other Representations and Warranties.  Except as set forth in this Agreement,
Buyer makes no other representation or warranty, express or implied, with
respect to any of the transactions contemplated by this Agreement, with respect
to Buyer, or with respect to any other matter whatsoever.





11




--------------------------------------------------------------------------------







ARTICLE 5

POST-CLOSING COVENANTS

Section 5.01

General.  In case at any time after the Closing any further action is necessary
to carry out the purposes of this Agreement, each of the Parties will take such
further action (including the execution and delivery of such further instruments
and documents) as the other Party reasonably may request, at the sole cost and
expense of the requesting Party (unless the requesting Party is entitled to
indemnification therefore under Article 8 below).

Section 5.02

Litigation Support.  In the event and for so long as any Party actively is
contesting or defending against any Proceeding in connection with (i) any
transaction contemplated under this Agreement or (ii) any fact, situation,
circumstance, status, condition, activity, practice, plan, occurrence, event,
incident, action, failure to act, or transaction on or prior to the Closing Date
involving the Business, the other Party will cooperate with the contesting or
defending Party and its counsel in the contest or defense, make available its
personnel, and provide such testimony and access to its books and records as
shall be necessary in connection with the contest or defense, all at the sole
cost and expense of the contesting or defending Party (unless the contesting or
defending Party is entitled to indemnification therefore under Article 8 below).

Section 5.03

Proprietary Information.  From and after the Closing, Seller nor shall not,
either directly or indirectly (including through an Affiliate), disclose to any
third party or make use of (except as required by law or to pursue its rights,
under this Agreement), any information or documents of a confidential nature
concerning Seller, the Business, the Acquired Assets or the Buyer or its
business, except to the extent that such information or documents shall have
become public knowledge other than through improper disclosure by Seller or any
of its Affiliates.

Section 5.04

Alternate Forms of Asset Transfer.  

Buyer shall undertake performance of any obligation contained in the Acquired
Assets, in Seller’s stead, and, if any such obligation cannot be assigned
without the consent of a third party which shall not have been obtained, Buyer’s
undertaking shall constitute a sub-contract of Seller’s obligation or other kind
of arrangement between Buyer and Seller, if any, pursuant to which Buyer can
undertake such performance (and receive the benefit thereof) without such third
party’s consent; or if no such arrangement shall exist, Buyer shall nonetheless
perform such obligation, unless the third party shall expressly reject Buyer’s
performance, in which case, Buyer shall be released of the undertaking with
respect to such obligation, and Seller shall be liable for any damages that the
third party shall establish that it suffered and indemnify Buyer and hold Buyer
harmless with respect thereto.

Section 5.05

Certain Tax Considerations

(a)

All transfer, documentary, sales, use, stamp, registration and other such Taxes
and fees (including any penalties and interest) incurred in connection with the
sale of the Acquired Assets (including any real property transfer Tax and any
similar Tax) shall be borne





12




--------------------------------------------------------------------------------







and paid by Seller, when due, and the Seller will, at its own expense, file all
necessary Tax Returns and other documentation with respect to all such Taxes,
fees and charges.

(b)

The Seller shall take all actions required to comply with all bulk sales laws
which may be applicable to the transactions contemplated herein, including,
without limitation, the timely filing of any required Tax Returns.

(c)

For the avoidance of doubt, the Seller shall be responsible for the filing of
all Tax Returns and the payment of all Taxes (whether or not shown on such
returns) with respect to Seller, the Acquired Assets and the Business for all
periods up to and including the Closing Date.

ARTICLE 6

CONDITIONS TO OBLIGATION TO CLOSE

Section 6.01

Conditions to Obligation of Buyer.  The obligation of Buyer to consummate the
transactions to be performed by it in connection with the Closing is subject to
satisfaction of the following conditions:

(a)

(i) the representations and warranties set forth in Article 3 above, shall be
true and correct in all material respects, and (ii) all agreements and covenants
contained in this Agreement shall have been performed or complied with by
Seller, in each case, at and as of the Closing Date;

(b)

Seller shall have delivered to Buyer a certificate to the effect that each of
the conditions specified above in Section 6.01(a) is satisfied in all respects;

(c)

Seller shall have delivered to Buyer the bill of sale required under Section
2.07, together with any other instrument of transfer necessary to convey to
Buyer all of the Acquired Assets, which instruments shall be reasonably
satisfactory in form and substance to Buyer;

(d)

there shall not be any injunction, judgment, order, decree, ruling, or charge in
effect preventing consummation of any of the transactions contemplated by this
Agreement;

(e)

Buyer shall have received copies of the resolutions of Seller’s board of
directors, certified by the Secretary or Assistant Secretary of Seller as of the
Closing Date, authorizing (i) the consummation of the transactions contemplated
by this Agreement, and (ii) the execution and delivery of this Agreement and all
other documents contemplated or required hereunder and thereunder;

(f)

Buyer shall have received good standing certificates of Seller from the
Secretary of State of the State of its jurisdiction of organization and any
other jurisdiction in which Seller does business or is authorized to do
business.





13




--------------------------------------------------------------------------------







(g)

Seller shall have received all Required Consents set forth in Section 6.01 of
the Disclosure Schedule;

(h)

There shall have been no Material Adverse Effect on Seller, the Business or the
Acquired Assets;

(i)

The Seller shall have timely filed any and all required Tax Returns and other
documents necessary to comply with all bulk sales laws which may be applicable
to the transactions contemplated herein;.

Buyer may waive any condition specified in this Section 6.01 if it executes a
writing so stating at or prior to the Closing.

Section 6.02

Conditions to Obligation of Seller.  The obligation of Seller to consummate the
transactions to be performed by it in connection with the Closing is subject to
satisfaction of the following conditions:

(a)

(i) the representations and warranties set forth in Article 4 above shall be
true and correct in all material respects and (ii) all agreements and covenants
contained in this Agreement shall have been performed or complied with by Buyer,
in each case, at and as of the Closing Date;

(b)

Buyer shall have delivered to Seller a certificate to the effect that each of
the conditions specified above in Section 6.02(a) is satisfied in all respects;

(c)

Buyer shall have delivered to Seller the items required under Section 2.07,
together with any other instruments necessary to acquire right, title and
interest in and to the Acquired Assets, which instruments shall be reasonably
satisfactory in form and substance to Seller;

(d)

Buyer shall have procured insurance coverage from a reputable insurance provider
equal in both scope of coverage and amount of coverage as Seller had in effect
immediately prior to the Closing Date, including without limitation, any
insurance relating to the Acquired Assets and the Business, comprehensive
general liability, property, casualty, business interruption, automobile and
worker’s compensation arrangements, all on terms satisfactory to Buyer; and

(e)

there shall not be any injunction, judgment, order, decree, ruling, or charge in
effect preventing consummation of any of the transactions contemplated by this
Agreement.

Seller may waive any condition specified in this Section 6.02 if it executes a
writing so stating at or prior to the Closing.





14




--------------------------------------------------------------------------------







ARTICLE 7

REMEDIES FOR BREACHES OF THIS AGREEMENT.

Section 7.01

Survival.  All of the representations, warranties and covenants contained in
this Agreement, and the Exhibits and Disclosure Schedule attached hereto shall
survive the Closing and remain in full force and effect for eighteen (18) months
commencing on the Closing Date.

Section 7.02

Indemnification.

(a)

Seller agrees to indemnify, defend and hold harmless Buyer, its Affiliates and,
if applicable, their respective directors, managers, officers, shareholders,
members, partners, employees, attorneys, accountants, agents and representatives
and their heirs, successors and assigns from and against any and all Adverse
Consequences based upon, arising out of or otherwise in respect of (i) any
inaccuracy in or any breach of any representation, warranty or covenant of
Seller contained in this Agreement, (ii) any Adverse Consequences Buyer shall
suffer and (iii) any Adverse Consequences Buyer shall suffer from, or any Third
Party Claim, arising out of or in connection with the Acquired Assets prior to
the Closing Date.

(b)

Buyer agrees to indemnify, defend and hold harmless Seller, its Affiliates and,
if applicable, their respective directors, managers, officers, shareholders,
members, partners, employees, attorneys, accountants, agents and representatives
and their heirs, successors and assigns from and against any and all Adverse
Consequences based upon, arising out of or otherwise in respect of (i) any
inaccuracy in or any breach of any representation, warranty or covenant of Buyer
or Parent contained in this Agreement, and (ii) any Adverse Consequences Seller
shall suffer from, or any Third Party Claim, arising out of or in connection
with the Acquired Assets after the Closing Date.

(c)

The obligations to indemnify and hold harmless pursuant to paragraphs (a) and
(b) of this Section 7.02 shall survive the consummation of the transactions
contemplated hereby for the period set forth in Section 7.01, except for claims
for indemnification asserted prior to the end of such period, which claims shall
survive until final resolution thereof.

(d)

Each of Buyer and Seller agree that any legal fees and expenses that result from
a meritorious claim made under this Article 8 that is not a Third Party Claim
shall be paid by the Indemnifying Party.

Section 7.03

Matters Involving Third Parties.

(a)

If any Party entitled to be indemnified pursuant to Section 7.02 (an
“Indemnified Party”) receives notice of the assertion of any claim in respect of
Adverse Consequences (a “Third Party Claim”), such Indemnified Party shall give
the party who may become obligated to provide indemnification hereunder (the
“Indemnifying Party”) written notice describing such claim or fact in reasonable
detail (the “Notice of Claim”) promptly (and in any event within ten (10)
Business Days after receiving any written notice from a third party).  The
failure by the Indemnified Party to timely provide a Notice of Claim to the
Indemnifying Party shall not relieve the Indemnifying Party of any liability,
except to the extent





15




--------------------------------------------------------------------------------







that the Indemnifying Party is prejudiced by the Indemnified Party’s failure to
provide timely notice hereunder.

(b)

In the event any Indemnifying Party notifies the Indemnified Party within ten
(10) Business Days after the Indemnified Party has provided a Notice of Claim
that the Indemnifying Party is assuming the defense thereof: (i) the
Indemnifying Party will defend the Indemnified Party against the matter with
counsel of its choice, subject to the consent of the Indemnified Party; (ii) the
Indemnified Party may retain separate co-counsel at its sole cost and expense
(except that the Indemnifying Party will be responsible for the fees and
expenses of the separate co-counsel to the extent the Indemnified Party
reasonably concludes that the counsel the Indemnifying Party has selected has a
conflict of interest); (iii) the Indemnified Party will not consent to the entry
of any judgment or enter into any settlement with respect to the matter without
the written consent of the Indemnifying Party; and (iv) the Indemnifying Party
will not consent to the entry of any judgment with respect to the matter, or
enter into any settlement which does not include a provision whereby the
plaintiff or claimant in the matter releases the Indemnified Party from all
liability with respect thereto.

(c)

In the event the Indemnifying Party does not notify the Indemnified Party within
ten (10) Business Days after the Indemnified Party provides the Indemnifying
Party with a Notice of Claim that the Indemnifying Party is assuming the defense
thereof, then the Indemnified Party shall have the right, subject to the
provisions of this Article, to undertake the defense, compromise or settlement
of such claim for the account of the Indemnifying Party.  Unless and until the
Indemnifying Party assumes the defense of any claim, the Indemnifying Party
shall advance to the Indemnified Party any of its reasonable attorneys’ fees and
other costs and expenses incurred in connection with the defense of any such
action or proceeding.  Each Indemnified Party shall agree in writing prior to
any such advance that, in the event it receives any such advance, such
Indemnified Party shall reimburse the Indemnifying Party for such fees, costs
and expenses to the extent that it shall be determined that it was not entitled
to indemnification under this Article 8.

(d)

In the event that the Indemnifying Party undertakes the defense of any claim,
the Indemnifying Party will keep the Indemnified Party advised as to all
material developments in connection with such claim, including, but not limited
to, promptly furnishing the Indemnified Party with copies of all material
documents filed or served in connection therewith.

ARTICLE 8

MISCELLANEOUS.

Section 8.01

  Press Releases and Public Announcements.  Commencing on the Closing Date,
Parent may issue any press release or make any public announcement relating to
the subject matter of this Agreement. Seller is precluded at all times from
issuing any press release or making any public announcement relating to the
subject matter of this Agreement without the prior written approval of the
Buyer.





16




--------------------------------------------------------------------------------







Section 8.02

  No Third-Party Beneficiaries.  This Agreement shall not confer any rights or
remedies upon any Person other than the Parties, the Indemnified Parties and
their respective successors and permitted assigns.

Section 8.03

  Entire Agreement.  This Agreement (including the documents referred to herein)
constitutes the entire agreement between the Parties and supersedes any prior
understandings, agreements, or representations by or between the Parties,
written or oral, to the extent they related in any way to the subject matter
hereof.

Section 8.04  Termination and Abandonment of this Agreement.  This Agreement may
be terminated or abandoned at any time prior to the Closing.

(a)

by mutual written consent of Buyer and Seller; or

(b)

by Buyer or Seller if the closing shall not have occurred on or before sixty
(60) days from the date of this Agreement, unless such term has been extended by
the mutual written consent of Buyer and Seller, provided, however, that if any
party has breached or defaulted with respect to its obligations under this
Agreement on or before such date, such party may not terminate this Agreement
pursuant to this Section 8.04(b), and the other party to this Agreement may at
its option enforce its rights against such breaching or defaulting party and
seek any remedies against such party, in either case as provided hereunder;

(c)

by Buyer in the event that Seller has breached any representation, warranty,
covenant or agreement contained in this Agreement, Buyer has notified Seller of
the breach, and the breach has continued without cure for a period of five days
after notice of breach.

In the event of termination of this Agreement by either or both of the parties
pursuant to this Section 8.04, written notices thereof shall be given to the
other party specifying the provision hereof pursuant to which such termination
is made, and this Agreement shall become void and of no further force and
effect.

Section 8.05

  Succession and Assignment.  This Agreement shall be binding upon and inure to
the benefit of the Parties named herein and their respective successors and
permitted assigns.  No Party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other Party; provided, however, that Buyer may (i) assign any or all of
its rights and interests hereunder to one or more of its Affiliates and (ii)
designate one or more of its Affiliates to perform its obligations hereunder (in
any or all of which cases Buyer nonetheless shall remain responsible for the
performance of all of its obligations hereunder).

Section 8.06  Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.

Section 8.07  Headings.  The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.





17




--------------------------------------------------------------------------------







Section 8.08

  Notices.  Any notice or other communications hereunder must be in writing and
shall be deemed to have been duly given and received on the day on which it is
served by personal delivery upon the party for whom it is intended, on the third
Business Day after it is mailed by registered or certified mail, return receipt
requested, on the Business Day after it is delivered to a national courier
service addressed to the party for whom it is intended, or on the Business Day
on which it is sent by telecopier; provided, that the telecopy is promptly
confirmed by telephone confirmation thereof, to the person at the address set
forth below, or such other address as may be designated in writing hereafter, in
the same manner, by such person:

To Buyer:




AP Lubes, Inc.

480 Forest Avenue, Suite 1

Locust Valley, New York 11560

Telephone: (702) 583-7790

Attention: Robert Rosinski




With copies to:




Lucosky Brookman, LLP

101 Wood Avenue South, 5th Floor

Woodbridge, New Jersey 08830

Telephone: (732) 395-4400

Attention: Scott E. Linsky, Esq.




To Parent:




Integrated Energy Solutions, Inc.

480 Forest Avenue, Suite 1

Locust Valley, New York 11560

Telephone: (702) 583-7790

Attention: Ernest B. Remo, Chief Executive Officer




With copies to:




Lucosky Brookman, LLP

101 Wood Avenue South, 5th Floor

Woodbridge, New Jersey 08830

Telephone: (732) 395-4400

Attention: Joseph M. Lucosky, Esq.




To Seller:




Orbit Oil

1122 E. 10th Place

Gary,  Indiana 46402





18




--------------------------------------------------------------------------------







Telephone: (219) 886-2955

Attention: Shabazz Hassan




Section 8.09   Governing Law.  

(a)

This Agreement shall be governed by and construed in accordance with the
domestic laws of the State of New York without giving effect to any choice or
conflict of law provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of New York.

(b)

Any judicial proceeding brought with respect to this Agreement must be brought
in the United States District Court for the Southern District of New York or any
court of competent jurisdiction in the State of New York located in the city of
New York, and, each Party: (i) accepts unconditionally, the exclusive
jurisdiction of such courts and any related appellate court, and agrees to be
bound by any final, non-appealable judgment rendered thereby in connection with
this Agreement; and (ii) irrevocably waives any objection it may now or
hereafter have as to the venue of any such suit, action or proceeding brought in
such a court or that such court is an inconvenient forum; provided, however,
that such consent to jurisdiction is solely for the purpose referred to in this
Section and shall not be deemed to be a general submission to the jurisdiction
of said Courts or the State of New York other than for such purpose.

Section 8.10  Amendments and Waivers.  No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by Buyer
and Seller.  No waiver by any Party of any provision of this Agreement or any
default, misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be valid unless the same shall be in writing and
signed by the Party making such waiver nor shall such waiver be deemed to extend
to any prior or subsequent default, misrepresentation, or breach of warranty or
covenant hereunder or affect in any way any rights arising by virtue of any
prior or subsequent such occurrence.

Section 8.11

 Severability.  Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.

Section 8.12

  Expenses.  Each of Seller and Buyer will bear its own costs and expenses
(including legal fees and expenses) incurred in connection with this Agreement
and the transactions contemplated hereby.  

Section 8.13

  Construction.  Any reference to any federal, state, local, or foreign statute
or law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise.  The word “including” shall
mean including without limitation.  The words “hereof”, “herein” and “hereunder”
and words of similar import, when used in this Agreement, shall refer to this
Agreement as a whole and not to any particular provision of this Agreement.
 Personal pronouns, when used in this Agreement, whether in the





19




--------------------------------------------------------------------------------







masculine, feminine or neuter gender, shall include all other genders, and the
singular, shall include the plural, and vice versa.

Section 8.14

  Incorporation of Exhibits and Schedules.  The Exhibits and Schedules
identified in this Agreement are incorporated herein by reference and made a
part hereof.

Section 8.15

  No Breach of Fiduciary Duty Required.  Nothing in this Agreement shall
require, or be construed to require, Seller to take any action or omit to take
any action that would be a breach of its fiduciary duties under any agreement to
which it is a party or under Applicable Law or which would otherwise be contrary
to applicable law.  Without limiting the generality of the foregoing, nothing
herein shall require Seller to exercise its discretion to provide any consent or
other authorization on behalf of any other Person for which it acts in a
fiduciary capacity if such consent or authorization is within its discretion in
such fiduciary capacity.  The Parties shall cooperate in good faith to avoid any
such breach of fiduciary duties or applicable laws while preserving the overall
economic terms of this Agreement and the benefits intended to be provided to the
respective Parties hereunder.




[-Signature Page to Asset Purchase Agreement Follows-]





20




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on as of the
date first above written.




AP LUBES, INC.







By:  /s/ Robert Rosinski__________________

Robert Rosinski

President










INTEGRATED ENERGY SOLUTIONS, INC.







By:  /s/ Ernest B. Remo_________________

Ernest B. Remo

Chief Executive Officer










ORBIT OIL, INC.







By:  /s/ Shabazz Hassan_________________

Shabazz Hassan

President








21




--------------------------------------------------------------------------------


















